 1                                                                         O
                                                                         JS-6
 2
 3
 4
 5
 6
 7
                        UNITED STATES DISTRICT COURT
 8
                       CENTRAL DISTRICT OF CALIFORNIA
 9
10
11 JAMES CHRISTOPHER BALL,            Case No. 2:20-cv-08745-ODW (JCx)
12                   Petitioner,
13                                    JUDGMENT
           v.
14
     JOHN F. BENNETT, et al.,
15
                     Respondents.
16
17   ///
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28


                                     1
 1                                    JUDGMENT
 2       In light of the Court’s Order GRANTING Respondents’ Motion to Dismiss, IT
 3   IS HEREBY ORDERED, ADJUDGED, AND DECREED:
 4         1. Respondents shall have JUDGMENT in their favor;
 5         2. Petitioner shall receive nothing; and
 6         3. The Clerk of the Court shall close the case.
 7
 8
         IT IS SO ORDERED.
 9
10
         May 28, 2021
11
12
                              ____________________________________
13                                     OTIS D. WRIGHT, II
14                             UNITED STATES DISTRICT JUDGE

15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                            2
